  Case 1:18-cv-04814-LJL-SDA Document 155 Filed 09/18/20 Page 1 of 2




                                    Law Offices of
                               ANDRE A. ROUVIERE
                               Merrick Park Law Center
                                  4070 Laguna Street                                       9/18/2020
                             Coral Gables, Florida 33146
                         e-mail: Andre@Rouvierelawfirm.com

André A. Rouviere                                             Telephone (305) 774-7000
Lissette B. Cruz                                              Fax (305) 946-6121

                                     September 18, 2020
VIA ECF
Honorable Stewart D. Aaron, U.S.M.J.
Daniel Patrick Moynihan
United States Courthouse
500 Pearl St.
New York, NY 10007-1312

       Re: Rouviere v. DePuy Orthopaedics, et al.
       Civil Action No. 1:18-cv-4814 (AJN)

Dear Judge Aaron,

Pursuant to the Local Rules of the Southern District of New York and this Court’s procedure,
below please find the Plaintiffs, Jodi Rouviere and Andre Rouviere’s, Letter Request for an
Extension of time to file its expert disclosure. Plaintiffs have been working diligently with
an engineer toward completion of it expert report. Not until Thursday night, September 17,
2020 at 10 pm did the expert advise the Plaintiffs that he was not willing to continue as
Plaintiffs expert. Plaintiffs have sought the agreement of the Defense to extend the deadline
one week. Defendants have refused to an agreement.

Plaintiffs seek one additional week to secure its full complement of experts and file its Expert
disclosure. Plaintiffs will be irreparably harmed if it cannot have time to locate a replacement
expert.

Accordingly, Plaintiffs respectfully request this Court extend the time to respond to file its
Expert Witness Disclosure by one week. This motion is not filed to cause undue delay.



                                      LAW OFFICES OF ANDRE A. ROUVIERE
                                      Attorneys for Plaintiffs
                                      Merrick Park Center
                                      4070 Laguna Street
                                      Coral Gables, Florida 33146
                                      Tel:(305) 774-7000
          Case 1:18-cv-04814-LJL-SDA Document 155 Filed 09/18/20 Page 2 of 2




                                             Email: andre@rouvierelawfirm.com

                                             By: /s/Andre A. Rouviere
                                             ANDRE A. ROUVIERE
                                             F.B.N. 826073

       cc: All Counsel of Record (via ECF)

ENDORSEMENT: Plaintiffs' Letter Motion (ECF No. 154) states that their "engineer" expert advised them
yesterday evening of his unwillingness to continue as an expert. However, Rule 26(a)(2)(B) disclosures
separately are required for each of Plaintiffs' experts. Thus, regardless of the Court's decision on Plaintiffs'
motion for an extension regarding its "engineer" expert, Plaintiffs shall serve by the 9/21/2020 deadline the
required disclosures for any other expert witnesses they may use at trial. Defendants shall file any opposition to
Plaintiffs' Letter Motion for an extension of time as to Plaintiffs' "engineer" expert's disclosure no later than
12 noon on Monday, 9/21/2020. SO ORDERED.
Dated: 9/18/2020
